Opinion by
Rice, P. J.,
This is an appeal from an order awarding a mandamus execution for the enforcement of a judgment, which judgment was entered in the quarter sessions on January 5, 1903, nunc pro tunc as of August 11, 1902, and affirmed by this court on appeal on February 11, 1903. The proceedings leading up to the order now appealed from are so fully recited in the opinion of the learned president of the quarter sessions, as to render it unnecessary for us to go over the ground again. See also Old Forge School District’s Indebtedness, 22 Pa. Superior Ct. 239. The appellant’s case, as now presented, rests wholly on the Act of February 5,1903, P. L. 4, entitled “ an act relating to school districts in townships and boroughs erected therefrom.” It is claimed in effect that the act, eo instanti, abolished the two school districts that had existed for three years and more, restored the original district, and incidentally annulled the judgment which one had obtained against the other. But does the act apply to the past division of a township school district, by the erection of a borough out of a portion of the territory? Unquestionably, constitutional objections being out of the way, the legislature may pass retroactive laws. But the construction of statutes so as to give them a retroactive effect is not favored, and for good reasons. In general a construction giving to a statute a prospective operation is always to be preferred, unless a purpose to give it a retrospective force is expressed by clear and positive command, or to be inferred by necessary, unequivocal and unavoidable implication from the words of the statute taken by themselves and in connection with the subject-matter, and the occasion of the enactment, admitting of no reasonable doubt, but precluding all question as to such intention : Endlich on Interpretation of Statutes, sec. 271. “ There is no canon of construction better settled than this, that a statute shall always be interpreted so as to operate prospectively and not retrospectively, unless the language is so clear as to preclude all *592question as to the intention of the legislature: ” Per Shaks■WOOD, J., in Taylor v. Mitchell, 57 Pa. 209. This forcible statement of the general rule has been approved in many subsequent cases, one of the latest' of which is Sproul v. Standard Plate Glass Co., 201 Pa. 103. The opening words of the act of 1903 are comprehensive enough to include the erection of a borough out of a portion of a township, before as well as after the date of the enactment. But when we come to that part of the act which declares the effect of such action we find the language in the future tense, “the creation of such borough shall not cause a division of the school district,” — words wholly unfitted to express the idea of the annulment of a division that had already taken place. It is quite clear that this clause is not retrospective in its operation and does not fit the present case. The succeeding clause, “ but the school district, as it existed in such township before the creation of such borough shall be and remain as heretofore,” is ambiguous. We do not say that the words are not susceptible of a retroactive construction, but we think the more natural and apparent meaning of them is that the status quo shall not be changed, not that the previous division of such school district shall be obliterated and the district restored to its former condition. This interpretation is aided by the language of the proviso, which speaks only of “ such undivided school district ” and makes no allusion to a school district formed by the merger or consolidation of two school districts. Moreover, how are we to know that the conditions prescribed by the act existed in the school district of Old Forge township at the date of the enactment ? The record does not show the fact, nor is it to be judicially presumed from anything the record does show. It seems reasonable to suppose that if the legislature had contemplated the consolidation of school districts it would have provided a mode for the direct determination of the question once for all, so that the citizens of the territory affected and the public generally would know with certainty whether the status of the districts had been changed and would not have left that matter open to controversy in any collateral proceeding that might arise. This consideration, while not conclusive, has a bearing upon the inquiry as to the intention of the legislature and is worthy of notice.
But assuming that the foregoing construction of the act is *593erroneous, what follows ? In order to sustain the appellant’s contention we must construe the act to mean that whenever prior to its enactment, no matter how long, a borough shall have been created out of a portion of a township, and a new school district shall have been created thereby, and at the time the borough was created the remaining portion of the township was left without a school house, and with less than ten resident freeholders, and less than twenty-five resident children between the ages of six and sixteen, the two school districts thus created shall, from the date of the enactment of the statute, constitute a single district. The power of the legislature to classify school districts, and to enact laws suitable .to each class is not now open to question: In re Sugar Notch Borough, 192 Pa. 849; Commonwealth v. Gilligan, 195 Pa. 504. This power, however, is not without limitation, but, as was impliedly held in Seabolt v. Commissioners of Northumberland County, 187 Pa. 318, is subject to judicial revision, “ so far as to see that it is founded on real distinctions in the subjects classified, and not on artificial or irrelevant ones used for the purpose of evading the constitutional prohibition,” against local and special legislation. Having regard to this qualification of the general doctrine enunciated in the cases cited and kindred cases, it is difficult to see how a classification of school districts-, for the purpose of consolidation, founded on characteristics or conditions which at some former time may have distinguished them from other school districts, but which are not in their nature permanent, could be sustained.
In any view that may be taken of the case we think the learned judge below was clearly right in refusing to give the act the effect of abolishing the two school districts that had existed for three years and more, restoring the original district and ineidently annulling the judgment which one had obtained against the other.
Order and decree affirmed at the appellant’s cost.